Citation Nr: 1315356	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  10-02 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to a compensable disability evaluation for status-post fracture of the left index finger.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran, on his substantive appeal, received in January 2010, requested a videoconference hearing before a Veterans Law Judge.  Such a hearing was scheduled in January 2011 but the Veteran did not appear and did not provide a reason for his failure to appear.  As such, the Board considers the Veteran's hearing request to have been withdrawn.

In June 2011 and September 2012, the Board remanded the present matter for additional development and due process concerns. 

The issue of entitlement to an increased rating for status-post fracture of the left index finger is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's right and left knee disabilities were not present in service or until many years thereafter, and are not related to service or to an incident of service origin, to include in-service parachute jumps.

2.  The Veteran's status-post fracture of the left index finger is manifested by a painful scar.  

3.  The Veteran's left index finger disability is manifested by pain and limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

2.  The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

3.  The criteria for a separate 10 percent rating for a residual scar associated with status-post fracture of the left index finger are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) ; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008), effective prior to October 23, 2008.

4.  The criteria for a separate rating of at least 10 percent for limitation of motion of the left index finger are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the appellant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, a letter dated in September 2008 provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection for left and right knee disabilities, including informing him of what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  That letter also advised the Veteran of the evidence needed to establish a disability rating and effective date for the claims on appeal.  The case was last readjudicated in January 2013. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, Social Security Administration (SSA) records, VA treatment records and examination reports, and private treatment records.  Additionally, the prior September 2012 remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included obtaining SSA records and an addendum VA opinion concerning his claim.  In response, the RO obtained the Veteran's SSA records, and an addendum opinion was given in September 2012.  Thus, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  He has been an active participant in the claims process by reporting for VA examinations, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Veteran presently seeks to establish service connection for left knee and right knee disabilities.  The Veteran maintains that his knee disabilities were caused by and/or related to his military service, to include parachute jumps therein.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

The Veteran contends that his right and left knee disabilities stem from trauma sustained in multiple parachute jumps during service.  His DD Form 214 shows that he is in receipt of many awards and decorations, to include a Parachute Badge.

Service treatment records do not show any complaint, diagnosis, or treatment related to any knee disability, and clinical evaluation of the lower extremities during a March 1985 separation examination revealed no abnormalities.

Post-service private treatment records show that in July 1999, the Veteran was treated for a right tibial fracture following an assault.  A right knee x-ray at that time was within normal limits.  Physical examination of the lower extremities during a follow up in November 1999 revealed full strength and normal reflexes bilaterally.   Subsequent VA treatment records show that in January 2005, the Veteran presented for treatment complaining of at least a seven month history of bilateral knee weakness.  He denied any injuries but noted that while he was in the military, he was parachutist and jumped 32 times without injury.  Physical examination revealed stable knees and the Veteran was able to fully squat without difficulty.  An assessment was made of possible bilateral knee arthralgia. 

In January 2007, the Veteran had x-rays for complaints of pain and crepitus in the knees.  In February 2007, VA knee x-rays showed, at most, mild degenerative joint disease.  The Board observes that the corresponding January 2007 radiology reports document a normal left knee, and a small amount of soft tissue calcification at the inferior portion of the right patella, but no impression for the right knee.   Subsequent VA treatment notes show diagnoses of knee osteoarthrosis.

At a July 2011 VA examination, the Veteran reported an onset of bilateral knee pain in 1999 without specific injury.  Physical examination revealed tenderness to palpation over the medial patellar facets bilaterally with positive patellar grind, and minimal tenderness over the medial and lateral joint lines.  Range of motion was excellent from 0 to 135 degrees.  Imaging revealed no fractures, dislocations, destructive bony lesions, or significant degenerative processes.  The examiner diagnosed bilateral mild chondromalacia patella and found it unlikely that the Veteran's knee condition is related to service because the Veteran did not begin having knee pain until he was well out of service and did not have any specific injuries to his knees while in service.  

In a July 2011 addendum opinion, after reviewing the Veteran's claims file, a VA examiner opined that the Veteran's current knee condition is most likely not a result of trauma sustained during parachute jumps, as the record revealed that the Veteran did not begin having knee problems until 1999, without a specific history of injury.  He continued that, if the Veteran did have specific trauma related to his active service, he would have begun having knee problems closer to his date of service.  Instead, the examiner found it likely that the Veteran's current knee problems are related to the normal aging process. 

In September 2012, a VA addendum was obtained to specifically address whether the Veteran's bilateral knee disabilities are related to his parachute jumps in service.  Following a review of the claims file, the VA examiner opined that it is less likely as not that the Veteran's current knee disabilities are related to any event or injury in service.  The examiner noted that the Veteran has a diagnosis of chondromalacia, and indicated that it is a very common condition and has not been associated with jumping injuries.  The examiner further noted that the Veteran did not have a history of an acute injury while parachute jumping.

Based on the evidence, the Board concludes that service connection is not warranted for a left knee or right knee disability.  The July 2011 VA examiner diagnosed chondromalacia of the knees, bilaterally.  Thus, a current disability is established.  The Board has considered the Veteran's testimony concerning his in-service parachute jumps and his documented Parachute Badge.  In giving due consideration to the circumstances of his service, his parachute jumps are conceded.  38 U.S.C.A. § 1154(a).  Significantly, however, the Veteran has not reported, and service treatment records do not otherwise show, any specific knee injuries in service.  Nor has he alleged an onset of knee problems in service.  Instead, he reports a post-service onset of knee problems in 1999.  

Further, multiple VA examiners have declined to provide a link between the Veteran's current knee problems and his service.  The Board finds that the opinions of the VA examiners rendered in July 2011 and, in particular, September 2012, are sufficiently adequate on the matter at hand and are probative evidence against a nexus, as those opinions were based on a review of the evidence in the claims folder, which included prior VA opinions, and a review of the Veteran's reported in-service and post-service history.  The opinions were also supported by a clear rationale based on the evidence, or lack thereof, in the service treatment records, as well as the Veteran's history as reported at the earlier July 2011 VA examination and the clinical findings noted at that time.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to this issue has been met and an additional examination to obtain another medical nexus opinion is unnecessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required); 38 C.F.R. § 3.159 (c)(4). 

Here, the only evidence of a nexus between the current bilateral knee disability and military service submitted by the Veteran, is his own lay contention.  While the Veteran may be competent to report knee symptoms, the Board finds that his lay contention regarding the etiology of the current knee disabilities is not competent and further, is outweighed by the specialists' opinions that the current bilateral knee disability is unlikely to be a result of military service, to include parachute jumps therein.  There is no other medical evidence of record, specific to the Veteran's case, which links the Veteran's current left and right knee disabilities to his period of military service.  The Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the claims and that doctrine is thus, inapplicable.  Accordingly, the appeal is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Increased Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1 , 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Further, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

All evidence must be evaluated in arriving at a decision regarding a higher rating. 38 C.F.R. §§ 4.2 , 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Further, as the Board pointed out in the September 2012 remand, the Veteran's left index finger disability is currently rated as noncompensably disabling under Diagnostic Code 5229 and that in Burton the Court held that the provisions of 38 C.F.R. § 4.59, which relate to painful motion, provide that a claimant is entitled to at least the minimum compensable rating for the joint, and are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Id.  Because Diagnostic Code 5229 provides for a 10 percent rating for limitation of motion of the index finger, the Board finds that pursuant to Burton, a rating of at least 10 percent is warranted for this manifestation of his left index finger disability.  

As to the scar aspect of the left index finger disability, the Board observes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118 were amended in October 2008.  The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The Veteran filed his increased rating claim in August 2008.  Therefore, the October 2008 version of the schedular criteria is inapplicable.

A 10 percent rating is warranted for scars (other than those involving the head, face, or neck) that are deep or that cause limited motion, provided that they cover an area or areas exceeding 6 square inches (39 sq. cm.). A 20 percent evaluation is warranted provided that they cover an area or areas exceeding 12 square inches (77 sq. cm.).  A 30 disability rating is warranted provided that they cover an area or areas exceeding 72 square inches (465 sq. cm.). 38 C.F.R. § 4.118, Diagnostic Code 7801.

Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).

A 10 percent rating is also warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (2).  A 10 percent rating is also warranted for scars which are superficial and unstable. 38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1).  

A 10 percent rating is also warranted for a superficial scar which is painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Other scars are rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

By way of history, service treatment records show that the Veteran's March 1985 left index finger fracture in service involved a laceration to the finger.  The Veteran was afforded a VA examination in October 2008.  Physical examination of the left index finger revealed an oblique, well-healed and well-matured scar measuring two centimeters.  The scar was neither raised nor hypertrophic.  The examiner diagnosed scar residual to laceration of left index finger.  Thereafter, during a July 2011 VA examination, physical examination revealed the Veteran's left finger scar to be tender to palpation but without erythema, edema, fluctuance, or induration.  The examiner diagnosed healed fracture left index finger with painful scar.  

Based on the above, the Board finds that the criteria for separate compensable ratings for a residual painful scar associated with a left index finger fracture and for limitation of motion of the left index finger have been met.  Thus, a 10 percent disability rating under Diagnostic Code 7804 is warranted.  As such, although further development may establish entitlement higher ratings, the claim is remanded below. 


ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Subject to the law and regulations governing payment of monetary benefits, a separate 10 percent rating for a residual scar, status post left index finger fracture.

Subject to the law and regulations governing payment of monetary benefits,a separate 10 percent rating for limitation of motion of the left index finger is granted.


REMAND

In connection with his left index finger increased rating claim, the Veteran was provided VA examinations in October 2008 and July 2011.  Addendum opinions were also obtained in July 2011 and September 2012.  However, the Board finds that those examinations do not provide a basis to make a fully informed assessment of the Veteran's overall disability.  Significantly, the Board finds that functional impairment has not been adequately addressed.  While the VA examiner who provided the July 2011 addendum noted that it did not appear that the Veteran's left index finger symptomatology affected the left hand as a whole, based on evidence that the Veteran was able to maintain a composite fist and had 5/5 grip strength during prior examination, the examiner did not reconcile that conclusion with the Veteran's reports that the left index finger disability interferes with his activities of daily living, that he cannot do normal things, and that he has difficulty grasping or gripping items.  While an addendum opinion was obtained in September 2012, the opinion did not address functional impairment or manifestations, but instead, simply noted that prior imaging did not show arthritis in the left index finger.

Accordingly, to the extent that a separate rating is warranted for neurological impairment and for orthopedic impairment in excess of 10 percent, the left index finger claim must be remanded to obtain additional medical examinations and opinions, as well as to ensure the Veteran has been provided an adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).

Additionally, the Board observes that the Veteran receives regular VA treatment. Pertinent records of his VA care, however, dated since June 2011, have not been associated with the claims folder, either physically or electronically.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  For this reason as well, the claim must be remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of his status-post left index finger fracture symptoms.  He should be provided an appropriate amount of time to submit this lay evidence. 

2.  Then, obtain and associate with the claims folder any outstanding medical evidence from the VA Medical Center in Memphis dated since June 2011. 

3.  Afford the Veteran an appropriate VA examination to determine the extent and severity of his status-post fracture of his left index finger.  All studies deemed appropriate should be performed, and all findings should be set forth in detail.  The claims file should be made available and reviewed by the examiner. 

a.  The examiner should measure and record all current manifestations as a result of the fracture of the Veteran's left index finger, including the extent and nature of any any symptomatology in the left hand, including both musculoskeletal and neurological manifestations, as appropriate. 

b.  The examiner should state whether there is any arthritis in the left index finger, to include the PIP joint. 

c.  The examiner should also indicate the extent to which any left index finger symptomatology, including but not limited to pain or limitation of motion, affects the function of any other digits of the left hand, or the left hand as a whole. 

The rationale for all opinions, with citation to relevant medical findings or medical authority, must be set forth in a legible report. 

4.  Then readjudicate the Veteran's claim of entitlement to a rating in excess of 10 percent for his orthopedic impairment of the left index finger and to a separate compensable rating for the condition.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


